UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6989


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KIWANII EDWARD MOSLEY, a/k/a Ghost,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:11-cr-00058-RAJ-FBS-3)


Submitted: October 29, 2021                                 Decided: November 12, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward A. Fiorella, Jr., FRAIM & FIORELLA, Norfolk, Virginia, for Appellant. Raj
Parekh, Acting United States Attorney, Richard D. Cooke, William D. Muhr, Assistant
United States Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kiwanii Edward Mosley appeals from the district court’s order denying his motion

for compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the

First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After

reviewing the record, we conclude that the district court did not abuse its discretion in

denying Mosley’s motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021),

cert. denied, No. 21-5624, 2021 WL 4733616 (U.S. Oct. 12, 2021) (stating standard of

review). Accordingly, we affirm for the reasons stated by the district court. United

States v. Mosley, No. 2:11-cr-00058-RAJ-FBS-3 (E.D. Va. June 10, 2021). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2